DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170169172 A1 (Blair), in view of US 20110282175 A1 (Geissler) and in further view of  US 20120199658 A1 (Kaga), US 20140329618 A1 (Lindsay) and US 20180333309 A1 (Merritt).
Regarding Claims 1, 8-9, 11 and 17-18:
A transponder for use in a surgical environment and for detection by a detection system, the transponder, comprising: an encapsulant defining a cavity; a suspension medium contained within the cavity of the encapsulant; and a core contained within the cavity of the encapsulant, the core including: a ferrite rod having a first end and a second end, and defining a longitudinal axis between the first end and the second end, wherein the longitudinal axis of the rod defines an axis of sensitivity of the transponder; a head supported on the second end of the rod, the rod and the head configured to define a center of gravity proximate the second end or in the head, wherein the center of gravity is disposed along the longitudinal axis of the rod; a conductive coil wrapped around the rod; and a capacitor coupled to the conductive coil; wherein the core self-orients itself such that the axis of sensitivity of the transponder is parallel with a plumb to gravity axis (Blair: Figs. 2A-F and [0065]-[0077], a transponder used in surgical environment; transponder has a ferrite rod with coils wrapped around the rod, a capacitor is connected to the coil; the transponder has an external housing or holder, where the housing may use bio-inert plastic or durable deformable material; the rod may have broad end portions 248a, 248b as in Fig. 2C).
Blair does not teach explicitly on transponder cavity contain suspension medium. However, Geissler teaches (Geissler: Figs. 2-3A-B, a RF transponder 22 is in liquid container 20 and attached to a base 30).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Blair with transponder cavity contain suspension medium as further taught by Geissler. The advantage of doing so is to enable embedded blood/Glucose measurement without the need for batteries (Geissler: Background).
Blaire as modified by Geissler does not illustrate a RF transponder is in a suspension state in a liquid medium. However, Kaga/Lindsay teach (Kaga: [0029]-[0031], RF transponder gravity is chosen based on nature of suspension medium to make the device floating on the surface, submerged in the medium, or sink down, where the adjusting the gravity and gravity axis are known practice in the field; Lindsay: Figs. 1-4, a RFID is submerged in a liquid filled encapsulate).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Blair with a RF transponder is in a suspension state in a liquid medium as further taught by Kaga/Lindsay. The advantage of doing so is to enable inserting a RFID at proper location from surface during manufacturing process and to be read in future (Kaga: Background).
Blair does not teach explicitly on a deformable object capable of absorbing body fluid; and a transponder connected to the deformable object. However, Merritt teaches (Merritt: Fig. 11, a RF transponder is attached to a sponge).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Blair with a deformable object capable of absorbing body fluid; and a transponder connected to the deformable object as further taught by Merritt. The advantage of doing so is to enable medical sponge count-in/count-out during medical procedures to prevent accidently leaving sponge behind during surgical operations (Merritt: Background).
Regarding Claims 2 and 10, Blair as modified teaches all elements of Claims 1 and 8 respectively. Blair as modified further teaches:
The transducer according to claim 1, wherein the ferrite rod, the conductive coil and the capacitor form a series inductor/capacitor circuit (Blair: Fig. 2A).
Regarding Claims 3 and 12, Blair as modified teaches all elements of Claims 1 and 8-9 respectively. Blair as modified further teaches:
The transducer according to claim 1, wherein the capacitor is located proximate the second end of the ferrite rod (Blair: Fig. 2A).
Regarding Claims 4 and 13, Blair as modified teaches all elements of Claims 1 and 8-9 respectively. Blair as modified further teaches:
The transducer according to claim 1, wherein the encapsulant is fabricated from a bio-inert plastic (Blair: [0065]).
Regarding Claims 5, 14 and 20, Blair as modified teaches all elements of Claims 1, 8-9 and 17 respectively. Blair as modified further teaches:
The transducer according to claim 1, wherein the cavity of the encapsulant has a spherical internal profile (Blair: Figs. 2A-C, cylinder shape; Kaga: Fig. 4, spherical shape).
Regarding Claims 6, 15 and 19, Blair as modified teaches all elements of Claims 1, 8-9 and 17-18 respectively. Blair as modified further teaches:
The transducer according to claim 1, wherein the suspension medium includes a pure silicone fluid, a silicone gel, or a water methyl cellulose mixture (Lindsay: [0007] RFID insert is immersed may be an aqueous liquid or a thixotropic gel or a medium that is part liquid and part thixotropic gel, It is noted that the type of suspension medium is application dependent).
Regarding Claims 7 and 16, Blair as modified teaches all elements of Claims 1, 8-9 respectively. Blair as modified further teaches:
The transducer according to claim 1, wherein the head of the core has a hemi- spherical outer profile (Blair: Fig. 2C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649